significant index no third party contacts - employees of the departme rt bre treasury tax_exempt_and_government_entities_division sep set mre i plan in re dear company subsidiary this letter replaces our ruling letter to you dated date and constitutes notice that a waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ending date our letter dated date granted a waiver for the same plan_year on the condition that the company executes a security arrangement with the pension_benefit_guaranty_corporation pbgc within days on date the company made a contribution to the plan for the plan_year ending date in the amount of dollar_figure this contribution reduced the amount of the requested waiver to an amount below dollar_figure million and a pbgc security arrangement is no longer required therefore the waiver for the plan_year ending date is no longer subject_to this condition the waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the company through its wholly-owned subsidiary subsidiary operates a business in addition to the company services - nationwide in the 1990s the company embarked on a plan to narrow its operating focus and the subsidiary emerged as the primary operating subsidiary of the company the company and its subsidiary were reorganized in a leveraged recapitalization in and the company acquired another business in connection with the recapitalization both of which resulted in indebtedness for the company during the subsequent period the company pursued a strategy to grow through acquisition which greatly expanded the company's national presence in the moveable but resulted in additional indebtedness as a result of high prices paid for acquisitions over-leveraged debt burdens and poor execution of operational integration the company had increasing difficulty in meeting debt obligations and defaulted on a number of bank covenants the company has experienced temporary substantial business hardship as evidenced by operating losses in the fiscal_year ending date and both negative working_capital and negative net_worth for the fiscal years ending date and the company subsidiary and several of its affiliates filed a pre-negotiated chapter bankruptcy on date concurrently filing a pre-negotiated plan_of_reorganization and the support surfaces business the company emerged from bankruptcy on date with a restructured balance_sheet and a greatly reduced debt load during the filing period the company continued to honor all customer commitments and paid all pre-petition claims of trade creditors in the ordinary course of business as well as satisfying all other vendor claims in full at the end of the chapter proceedings as a result of the bankruptcy the company lost some of its business to competitors and suppliers that had previously extended the length of time that the company had to pay for goods or services began to demand prompt payment or payment in advance both negatively affecting the company's cash_flow as part of its recovery efforts the company has recruited senior management talent realigned the sales organization to eliminate management layers and hold sales accountability to a single point_of_contact consolidated or closed locations and audited under-performing branches to enhance profitability terminated poor sales performers and effected a reduction in force of approximately employees the company believes that its financial performance has been essentially restored during the fiscal_year sec_2001 and sec_2002 and management has positioned the company to focus on a disciplined growth path the company experienced positive working_capital and net_worth for the fiscal years ending date and and had positive_income from operations in the fiscal_year ending date the above-named defined_benefit_plan was originally adopted and effective on date a decline in the market_value of assets an increase in the plan’s current_liability and a decline in the plan’s gateway percentage resulted in the plan being subject_to an additional funding charge sec_412 deficit_reduction_contribution for the plan_year of the waiver that is more than two times the minimum_funding requirement for the same plan_year when calculated without the additional funding charge the amount of the requested waiver only slightly exceeds the additional funding charge for the year according to information submitted the market_value of assets is approximately of the present_value of benefits calculated as though the plan terminated and approximately of the present_value of vested benefits your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification in and to your authorized representatives form on file with this office if you have any questions concerning this letter please contact in any correspondence relating to this letter please refer to t ep ra t a2 as well sincerely carol d gold employee_plans birector
